DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-17 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 19-22, 26-29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vavalle (2013/0075193).
	With respect to Claim 1, Vavalle teaches a method for manufacturing a noise-attenuating device (Figures 2B-C and Figure 8) comprising a facing sheet (8/801) having an outer side and an inner side and a cellular core (10/803), the method comprising: bonding the facing sheet (8/801) to the cellular core (10/803) so that the inner side of the facing sheet (8/801) faces a first side of the cellular core (10/803); and after bonding (via adhesive #802 - [0166]) the facing sheet (8/801) to the cellular core (10/803), perforating (11.1) the facing sheet ([0175]) ([0054]-[0059]).  
	With respect to Claim 2, Vavalle teaches further comprising bonding a backing plate (9/805) to a second side of the cellular core (10/803) before perforating the facing sheet, the second side being opposite to the first side.  
	With respect to Claim 3, Vavalle teaches wherein bonding the facing sheet (8/801) to the cellular core (10/803) comprises applying an adhesive film (802) to the inner side of the facing sheet (801) and then joining the facing sheet (801) and the cellular core (803).  
	With respect to Claim 4, Vavalle teaches wherein the adhesive film (802) uniformly covers a region of the inner side of the facing sheet (8/801) where the region has an area that covers more than one cell of the cellular core (10/803).
	With respect to Claim 5, Vavalle teaches further comprising forming one or more holes (11.1) through the adhesive film (802) when perforating the facing sheet (8/801) ([0057]).  
	With respect to Claim 19, Vavalle teaches a precursor (Figure 8) for manufacturing a noise attenuating device (device of Figure 2B-C), the precursor comprising: a cellular core (803 – [0165]) having a first side; and an imperforated facing sheet (801) having an outer side and an inner side, the imperforated facing sheet (801) being bonded (via adhesive layer #802) to the first side of the cellular core (803) so that the inner side of the facing sheet (801) faces the first side of the cellular core (803).  
	With respect to Claim 20, Vavalle teaches comprising a backing plate (805) bonded (via adhesive #804) to a second side of the cellular core (803), wherein the second side is opposite to the first side (clearly seen).  
	With respect to Claim 21, Vavalle teaches further comprising an adhesive film (802) disposed on the inner side of the facing sheet (801).  
	With respect to Claim 22, Vavalle teaches wherein the adhesive film 802) uniformly covers a region of the inner side of the facing sheet (801) where the region has an area that covers more than one cell of the cellular core (803).  
	With respect to Claim 26, Vavalle teaches wherein the facing sheet (801) comprises a composite laminate ([0037]).  
	With respect to Claim 27, Vavalle teaches a noise attenuating device  (Figures 2B-C) comprising: a cellular core (10) having a first side; a perforated facing sheet (8) having an outer side and an inner side, the perforated facing sheet (8) being bonded to the first side of the cellular core (10) so that the inner side of the facing sheet (8) faces a first side of the cellular core (10); and an adhesive film ([0035]) disposed on the inner side of the facing sheet (8) where one or more holes (11.1) extending through the perforated sheet (8) also extend through the adhesive film ([0057]).  
	With respect to Claim 28, Vavalle teaches further comprising a backing plate (9) bonded to a second side of the cellular core (10), wherein the second side is opposite to the first side (clearly seen).  
	With respect to Claim 29, Vavalle teaches wherein the adhesive film ([0035], also see Figure 8, #802) uniformly covers a region of the inner side of the facing sheet (8/801) where the region has an area that covers more than one cell of the cellular core (10/803).  
	With respect to Claim 31, Vavalle teaches an aircraft ([0001]) comprising the noise attenuating device (Figures 2B-C) as defined in claim 27.
Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roach (2018/0082671).
	With respect to Claim 1, Roach teaches a method for manufacturing a noise-attenuating device (Figures 2-3, #20) comprising a facing sheet (24) having an outer side and an inner side and a cellular core (22/28), the method comprising: bonding the facing sheet (24) to the cellular core (22/28) so that the inner side of the facing sheet (24) faces a first side of the cellular core (22/28); and after bonding the facing sheet (24) to the cellular core (22/28), perforating (30) the facing sheet (24) ([0021]).  
	With respect to Claim 2, Roach teaches further comprising bonding a backing plate (26) to a second side of the cellular core (22/28) before perforating the facing sheet (24) ([0021]), the second side being opposite to the first side (clearly seen).  
	With respect to Claim 6, Roach teaches wherein perforating the facing sheet (24) comprises abrasive blasting the facing sheet ([0017]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vavalle (2013/0075193) in view of Braden (2015/0306815).
	With respect to Claim 18, Vavalle is relied upon for the reasons and disclosures set forth above.  Vavalle fails to teach after perforating the facing sheet, bonding a layer of porous material to the outer side of the facing sheet. Braden teaches wherein it is known to after perforating a similar facing sheet (320), bonding a layer of porous material (340) to the outer side of the similar facing sheet (320) ([0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Vavalle, with the apparatus of Braden so as to cause less drag than perforations in the top sheet (i.e. facing sheet), while still allowing for sound waves to pass into the honeycomb cells.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Vavalle (2013/0075193) in view of Wilson (6,609,592)
	With respect to Claim 30, Vavalle is relied upon for the reasons and disclosures set forth above.  Vavalle fails to teach wherein the facing sheet is imperforated at locations of the facing sheet overlapping any walls of the cellular core. Wilson teaches an alternative hole arrangement, wherein the facing sheet (Figures 7-8, #36) is imperforated at locations of the facing sheet (36) overlapping any walls of the cellular core (35) (Col. 10, Lines 13-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Vavalle, with the apparatus of Wilson such the panel is more structural because it will have less holes in it for the open area required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to methods, precursors and abrasive blasting masks for manufacturing noise attenuating devices are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837